Citation Nr: 0027290	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to January 3, 1995, 
for a 100 percent schedular evaluation for interstitial lung 
disease and tuberculosis, post operative right lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1991.  This appeal arises from an April 1995 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  

In July 1998, a hearing was held in Washington, D.C., before 
the Board of Veterans' Appeals (Board) Veterans Law Judge 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).

In November 1998, the Board remanded the case for additional 
development.  Subsequently, a March 2000 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The veteran had active service from October 1978 to May 
1991.  

2.  A claim for a 100 percent rating for service-connected 
psychiatric disability was received by VA on December 29, 
1994.  

3.  Entitlement to a 100 percent schedular rating was not 
factually ascertainable until VA hospitalization in January 
1995, following admission on January 3, 1995 and the claim 
for an increased rating for service-connected pulmonary 
disability was received in March 1995.  


CONCLUSION OF LAW

An effective date earlier than January 3, 1995, for the 
assignment of a 100 percent evaluation for interstitial lung 
disease is not warranted.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, at her hearing in July 1998, 
the veteran testified that she received treatment for her 
service connected lung disorders at Ft. Campbell, Kentucky 
between 1991 and 1994.  She stated that she was treated as a 
dependent of her former husband, William H. Braun, and that 
the records of her treatments may have been associated with 
his service medical records.  The RO requested records from 
Ft. Campbell, and received a reply dated in February 2000 
indicating that no records were available.  Additional 
service medical records were obtained from the National 
Personnel Records Center, and these have been associated with 
the claims folder.  

After filing an initial claim for service connection, a June 
1991 rating action granted service connection for 
postoperative residuals of a right lobectomy and assigned a 
30 percent disability rating under Diagnostic Code 6816, 
effective May 7, 1991, the day following discharge from 
active service.  Service connection was also granted for 
inactive pulmonary tuberculosis and assigned a noncompensable 
rating under Diagnostic Code 6731.  

A claim for an increased rating for service-connected 
psychiatric disability, dated December 19, 1994 and received 
by VA on December 29, 1994, was submitted in which the 
appellant indicated that such a higher rating would warrant 
an 'unemployability 100 %' rating.  This was construed by the 
RO to be a claim for an increased rating for service-
connected depression, which was granted by rating action in 
April 1995.  The RO also construed the correspondence, dated 
December 19, 1994 on VA Form 21-4138 (with attached letter 
from the service representative) and received by VA on 
December 29, 1994, as an informal claim for a total rating 
based on individual unemployability.  In April 1997 the RO 
noted that it had not developed that informal claim and would 
request the veteran to complete and return a formal 
application for individual unemployability.  

This was done by letter in July 1997.  In that letter, as to 
her correspondence of March 1997 inquiring why she had not 
been rated for pulmonary fibrosis in 1991, in light of an 
inservice diagnosis in 1982 of fibrosis, the veteran was 
informed that "regardless of what your condition was called, 
your disability evaluation was based on the degree of 
pulmonary impairment."  

The veteran underwent VA hospitalization in August 1994 for 
atypical chest pain but a work-up was negative for heart 
disease.  She underwent VA hospitalization in August and 
October 1994 for psychiatric disability.  She also underwent 
VA hospitalization from the 3rd to the 25th of January 1995.  
The discharge diagnoses included respiratory failure 
secondary to pneumonia.  

The veteran's claim for an increased rating for service-
connected pulmonary disability was received in March 1995.  

Legal Analysis

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) the 
effective date for an increased evaluation is "date of 
receipt of claim or date entitlement arose, whichever is 
later," Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
except as provided in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) which provide for an effective date that is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Thus, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
the effective date is the date of an ascertainable increase 
or date of receipt of claim, whichever is later, unless under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) there 
was an ascertainable increase within one year prior to 
receipt of the claim, in which case the effective date is the 
date of ascertainable increase.  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

"[E]vidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v.  
Derwinski, 3 Vet. App. 129, 135 (1992).  The award of an 
increased rating should normally be effective either on the 
date of the claim or on some date in the preceding year if it 
was ascertainable that the disability had increased in 
severity during that time.  See Scott v. Brown, 7 Vet. App. 
184, 187 (1994).  

Although the rating criteria for the evaluation of 
respiratory disabilities were amended effective October 7, 
1996, under the rating criteria in effect as pertinent to 
this case, residuals of a unilateral lobectomy (in this case 
the right upper lobe) warranted a 30 percent rating under 
then 38 C.F.R. § 4.97, Diagnostic Code 6816.  Under 38 C.F.R. 
§ 4.97, Diagnostic Code 6731, inactive pulmonary tuberculosis 
warranted a 100 percent rating for 1 year after date of 
attainment of inactivity of tuberculosis.  Thereafter, the 
rating was to be based on residuals attributable to 
tuberculosis.  When there were healed lesions, with minimal 
or no symptoms, a noncompensable rating was warranted.  When 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion, a 10 percent rating was 
warranted.  When moderate, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests, a 30 percent rating was 
warranted.  When severe, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health, a 60 percent rating was warranted.  
When pronounced, with advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea at rest, marked 
restriction of chest expansion, with pronounced impairment of 
bodily vigor, a 100 percent rating was warranted.  

The pulmonary disability had also been rated by the RO as 
pulmonary emphysema.  Under then 38 C.F.R. § 4.97, Diagnostic 
Code 6603, pulmonary emphysema when mild with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion, warranted a 10 
percent rating.  When moderate, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; with pulmonary function 
tests consistent with findings of moderate emphysema, 
warranted a 30 percent rating.  When severe with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary function tests and with 
marked impairment of health, warranted a 60 percent rating.  
When pronounced, intractable and totally incapacitating; with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; and with the severity of emphysema confirmed by 
chest X-rays and pulmonary function tests, a 100 percent 
rating was warranted.  

Except for the rating action appealed in April 1995, the 
only rating action adjudicating the severity of service-
connected pulmonary disability was the initial June 1991 
rating action which both granted service connection and 
assigned a disability rating.  However, no appeal was taken 
from that rating action and, thus, it is final, under 38 
U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104(a), in the absence 
of clear and unmistakable error (CUE) within the meaning of 
38 C.F.R. § 3.105(a).  Here, however, there is no allegation 
of CUE in the initial June 1991 rating action.  
Consequently, an effective date for the 100 percent rating 
that was eventually assigned may not be assigned 
retroactively back to the day following discharge from 
active service.  

In this case, the veteran first underwent VA hospitalization 
in January 1995 for pulmonary disability and, thereafter, in 
March 1995 a claim for an increased rating for the service-
connected pulmonary disability was received.  As indicated 
above, the effective date is generally which ever occurs 
later, i.e., receipt of claim or ascertainable increase in 
disability.  In this case, the claim was received later than 
the period of hospitalization that showed an increase in 
disability and, according to the general rule, the date of 
receipt would be the effective date.  However, an exception 
to the rule occurs when the receipt of claim occurs later 
than the increase in severity, but that ascertainable 
increase in disability occurred within one year prior to the 
date of the claim.  In such a case, the date of the 
ascertainable increase in disability may be the effective 
date, or, in this case, the date of VA hospitalization 
admission on January 3, 1995.  This is the effective date 
assigned by the RO.  

Lastly, even if the December 1994 correspondence were to be 
somehow construed as a claim for increase in the service-
connected pulmonary disability (as opposed to the service-
connected psychiatric disability referred to in the 
correspondence) the proper effective date would still be the 
date of ascertainable increase in disability.  As noted, 
this is the January 1995 hospitalization when the veteran 
first required mechanical ventilation after respiratory 
failure and was given supplemental oxygen, which she 
continued to use at the time of VA psychiatric examination 
the next month.  

There is no additional evidence to establish the presence of 
increased disability prior to the current effective date and 
there is nothing in the record which suggests that the RO 
excluded pulmonary fibrosis as a rating factor at the time of 
the 1991 rating action.  

Accordingly, the Board finds that the proper effective date 
for a 100 percent schedular rating for interstitial lung 
disease, status post lobectomy, with pulmonary tuberculosis, 
is January 3, 1995, the date of VA hospital admission.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

